UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-7874


TERRY L. SANDERS,

                 Petitioner - Appellant,

          v.

TERRY O’BRIEN,

                 Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:13-cv-00016-GMG-JES)


Submitted:   March 25, 2014                 Decided:   March 28, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry L. Sanders, Appellant Pro Se.      Erin K. Reisenweber,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terry     L.    Sanders,      a       federal   prisoner,     appeals      the

district court’s order accepting in part the recommendation of

the magistrate judge and denying relief on his 28 U.S.C. § 2241

(2012)    petition.         We   have   reviewed        the      record   and   find   no

reversible error.          Accordingly, we affirm for the reasons stated

by the district court.            Sanders v. O’Brien, No. 3:13-cv-00016-

GMG-JES    (N.D.W.    Va.     Nov.   5,       2013).        We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                                AFFIRMED




                                              2